         Case 19-00219-RLM-13     Doc 47   Filed 11/21/19   EOD 11/21/19 02:01:52   Pg 1 of 1

                          UNITED STATES BANKRUPTCY COURT                       SF13210 (rev 02/2017)
                                Southern District of Indiana
                                 46 E. Ohio St., Rm. 116
                                  Indianapolis, IN 46204
In re:

Roderick M Converse,                                        Case No. 19−00219−RLM−13
SSN: xxx−xx−0492        EIN: NA
   719 Kessler Blvd. E. Dr.
   Indianapolis, IN 46220
             Debtor.

                   NOTICE OF FILING OF AMENDED CHAPTER 13 PLAN

An Amended Chapter 13 Plan was filed on November 19, 2019, by Debtor Roderick M
Converse. A copy of this document is attached.

NOTICE IS GIVEN that any objection to the Amended Chapter 13 Plan must be filed with
the Court at least 3 days prior to the 341 meeting date or by December 19, 2019,
whichever is later. Objections must comply with S.D.Ind. B−9013−1(d) and must be
served on the attorney for the debtor and the chapter 13 trustee.

If no objections are filed, the Court may confirm the amended plan without conducting an
actual hearing. Unresolved objections will be scheduled for hearing by the Court at a
later date.

Dated: November 21, 2019                           Kevin P. Dempsey
                                                   Clerk, U.S. Bankruptcy Court
